        Case 4:20-cv-05055-SMJ      ECF No. 9   filed 04/15/20   PageID.57 Page 1 of 2




1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
2
                                                                       Apr 15, 2020
3                        UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     JOSEPH KOPPENSTEIN,                         No. 4:20-cv-05055-SMJ
5
                               Plaintiff,
6                                                ORDER GRANTING
                  v.                             STIPULATION ON TRANSFER
7                                                OF VENUE
     STATE OF WASHINGTON,
8
                               Defendant.
9

10         Before the Court, without oral argument, is the parties’ Stipulation and Order

11   on Transfer of Venue to the United States District Court for the Western District of

12   Washington at Tacoma, ECF No. 8. Pursuant to 28 U.S.C. § 1404(a), the parties

13   move the Court to transfer this case to the Western District of Washington. The

14   Court finds that the interests of the parties and the Court in the efficient

15   administration of justice warrant transfer to the United States District Court for the

16   Western District of Washington, where venue is proper.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     The parties’ Stipulation and Order on Transfer of Venue to the United

19                States District Court for the Western District of Washington at

20                Tacoma, ECF No. 8, is GRANTED.




     ORDER GRANTING STIPULATION ON TRANSFER OF VENUE – 1
        Case 4:20-cv-05055-SMJ     ECF No. 9    filed 04/15/20   PageID.58 Page 2 of 2




1          2.     This matter is TRANSFERRED to United States District Court for

2                 the Western District of Washington.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel, transfer this case to the United States District Court

5    for the Western District of Washington, and close this file.

6          DATED this 15th day of April 2020.

7
                        _________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING STIPULATION ON TRANSFER OF VENUE – 2
